DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. For example “W1,” “B,” “n1” and other reference characters should be in parentheses. 
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “grinding a drill with the following features by using a hard alloy bar: grinding to ensure that the width W1 of a chip space…” It is unclear if the steps of “grinding a drill” and “grinding to ensure” are the same or different grinding steps. For the purposes of this examination, these will be read as describing the same grinding step. 
Similarly, the claim later recites “partially grinding a face and a flank” followed by “grinding the face” and “partially grinding the flank.” These appear to describe the same grinding step. Similarly, the claim later recites “machining the blade slot structures” followed by “grinding to obtain a new face.” These appear to describe the same machining step and are unclear for substantially the same reasons described above.
The step of “…grinding to ensure that the width of a chip space…” is unclear. Is this a particular grinding step of a particular portion of the drill? Or does the method just have to result in a drill having the claimed chip space width? In other words, it is unclear if this step specifically requires grinding of the chip space to a certain width.  
The term “a hard alloy bar” in claim 1 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what materials are considered “hard” in the context of the claimed invention and applicant’s specification provides no example of a particular “hard alloy.” For the purposes of this examination, any material capable of grinding a drill will be considered a “hard alloy” as claimed.
The phrase “0.8-0.9 time of the drilling diameter d2 of a tool,” is unclear for several reasons. There is no antecedent basis for “the drilling diameter” and it is unclear what element this is referring to. The phrase “0.8-0.9 time of” is awkwardly worded and unclear. It appears this is attempting to define a multiplication of the drilling diameter. Further, it is unclear what “the tool” is in the context of the claim. Is the tool the drill, the grinder, or some other arbitrary tool? For the purposes of this examination, this will be read as best understood by examiner and is explained in the rejection below. 
The phrase "i.e." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. This is used in many places to apparently refer to desired angles, machining steps, and structures. It is unclear if these angles are necessary to meet the claim. See MPEP § 2173.05(d). For the purposes of this examination, the limitations following “i.e.” in the claim not be read as limiting the claim. 
Claim 1 recites the limitation "to reduce the friction between the tool and the material" in line 9. There is insufficient antecedent basis for “the material” in the claim. It is unclear what “material” is being referred to here. Is this a material of a desired workpiece, a material of the drill, or a material of the grinding tool? As this limitation is a functional limitation, any tool having the claimed shape structure will be read as capable of providing the desired friction reduction of the material. 
The claim further recites “a cutting edge inclination on an end surface formed by the new cutting edge and a reference plane is a positive angle.” This is unclear, as there is no definition of the reference plane, which would allow any arbitrary plane to be construed to meet the claim. Further, what constitutes a “positive angle” as opposed to a negative angle. It is therefore unclear how this angle is being defined. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
The claim further recites “a rake angle at a machined tilting blade slot on the outer turning point is a negative rake angle.” This is unclear, as there is no definition of what constitutes a “negative” as opposed to a positive angle. It is therefore unclear how this angle is being defined. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below. 
The claim further recites “the width” in line 4 and “the length” on the last line of the first page. There is insufficient antecedent basis for “the width” or “the length” in the claim. It is unclear how these dimensions are being measured as the claimed structures have multiple dimensions which could be considered a width or a length. For the purposes of this examination, these limitations will be interpreted as best understood by examiner and are explained in the rejection below. 
The claim further recites “the clearance angle n3 at the tilting blade slot is unchanged, and the clearance angle n3 at the tilting blade slot is the same as the clearance angle n6.” It is unclear what angles and structure are being defined here. Are the clearance angles n3 and n6 the same or different? It appears the claim is attempting to define the clearance angle not changing as a result of the claimed tilting blade slot. However, more clarity is necessary to determine this. If the same angle is being referred to here, the same reference characters should be used. If different angles are being defined, the claim should use different terms to refer to the angles. For the purposes of this examination, this limitation will be interpreted as best understood by examiner and is explained in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al (US 2004/0101379) in view of Hosoi (US 5181811) and further in view of Beer et al (US 2022/0184723).
Regarding claim 1, Mabuchi teaches a method for forming a drill with tilting blade slot structures for composite machining comprising: firstly grinding the drill (11) using a hard alloy bar (grindstone 22) to ensure a width of the chip space in a minor cutting edge region (fig 1; [0086]; grinding chip discharge groove), wherein an angle is formed by the chip space and a tool axis (helix angle θ), wherein the drill includes a face (fig 13; 113B) near a chisel edge at a corner region (130) and a flank (113A) having a rake angle and clearance angle (angles forming chisel edge).
Mabuchi does not teach how the face and flank are formed. Hosoi teaches a method of forming a drill including grinding a face and flank of the drill to reduce the friction between the tool and the material and achieve a good heat dissipation effect (functional limitation provided by the drill shape) including grinding the face (“land portion”) near a chisel edge (“cutting edge”; col 6, lines 4-9) at a corner region to obtain a ground face, wherein a rake angle is ground herein, and partially grinding the flank (23) to obtain a ground flank including a clearance angle (col 5, lines 42-53). It is obvious to apply a known technique to a known method to yield predictable results (MPEP 2143 I. D.). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the face and flank surfaces of the drill of Mabuchi by the known technique of grinding, as it is known to grind drill surfaces to form the desired drill geometry as taught by both Mabuchi and Hosoi.
Mabuchi does not teach forming tilting blade slot structures in the corner region with a grinding wheel at the corner region to obtain two tilting blade slot structures. Beer teaches forming a drill including blade slot structures (figs 11-14; elements 11, 12) in a corner region at an outer turning point of a major cutting edge of the corner region (near corners forming cutting edges 31, 32), the tilting blade slot structures forming a new face and a new cutting edge (fig 12; faces of blade slots form new cutting edges at intersection with surfaces 63, 64), wherein a cutting edge inclination on an end surface formed by the new cutting edge and a reference plane is a positive angle (as viewed in fig 12 an angle formed by intersection of a central vertical reference plane with the cutting edge forms a positive angle), a tilting blade slot angle formed on the end surface by the tilting blade slot structures (fig 11; angle formed by v-shaped slots 11 and 12), a rake angle at one of the machined tilting blade slots on the outer turning point is a negative angle (fig 12; as best understood by examiner, the angle formed by a vertical line and edge 22 of blade slot 12 can be considered negative), the clearance angle at the tilting blade slot is unchanged and the clearance angle at the tilting blade slot is the same as the clearance angle (as best understood, the tilting blade slot does not affect the structure and angle of the chisel edge 32 and thus the clearance angle is not changed as a result of the tilting blade slot). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form tilting blade slot structures in the drill of Mabuchi in order to provide improved chip breakup for reducing load on the drilling edge as taught by Beer ([0145]). While not explicitly teaching using a grinding wheel to machine the tilting blade slots, it is obvious to apply a known technique to a known method to yield predictable results (MPEP 2143 I. D.). As both Mabuchi ([0009]) and Hosoi (col 4, lines 34-49) teach that grinding with a grinding wheel is a known technique for forming drill geometry, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the tilting blade slot structures of the drill by the known technique of grinding, as it is known to grind drill surfaces to form the desired drill geometry as taught by both Mabuchi and Hosoi.
Mabuchi does not teach a particular chip space width, helix angle, rake angle, clearance angle, tilting blade slot angle or a length of the new cutting edge. However, Beer teaches a drill having a chip space width (d’) of 0.8-0.9 times a drilling diameter ([0107]; between 90 and 98%, overlapping the claimed range), a helix angle of 30 degrees ([0049]; within claimed range) for providing chip removal ([0175]), a rake angle between 15 and 45 degrees ([0133]; overlapping the claimed range), a clearance angle of 10 degrees ([0136]; within claimed range), and discloses that an angle and length of the tilting blade slots as well as the clearance angle are results effective variables which determine the drill’s tendency to rub against the workpiece and to allow coolant or lubricant to reach the cutting edge ([0153-0154]) as well as the chip formation ability and tool wear ([0166]). “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I). Further, applicant has shown no criticality to the claimed ranges. It is obvious to optimize within prior art conditions through routine experimentation (MPEP 2144.05 II. A.). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed chip space width to provide the desired chip control ([0107]), helix angle for providing chip removal ([0175]), as well as the rake angle, clearance angle, tilting blade slot angle, and length through routine experimentation in order to ensure good coolant flow, clearance with the workpiece, chip formation, chip removal and tool wear as taught by Beer ([0153-0154], [0166]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar drill machining methods and drills with similar geometry are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723